[Uy
IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

Criminal No. H-( gy

(18 U.S.C. § 2423(a))

Vv.

ADRIAN PETTY

Nee Nee ee Ne

[UNDER SEAL]
INDICTMENT
COUNT ONE

The grand jury charges:

On or about September 25, 2020, in the Western District of Pennsylvania, and
elsewhere, defendant ADRIAN PETTY, did knowingly transport Minor Jane Doe, a person,
namely a minor female, whose identity is known to the Grand Jury, who had not attained the age
of 18 years, in interstate commerce from:New York State to the Commonwealth of Pennsylvania,
with the intent that Minor Jane Doe engage in prostitution and sexual activity for which any person
can be charged with a criminal offense.

In violation of Title 18, United States Code, Section 2423(a). 4

  
 

FILED
APR 2? 2021

CLERK U.S. DISTRICT COURT
WEST. DIST. OF PENNSVLVANIA
FORFEITURE ALLEGATIONS

1. The allegations contained in Count One of this Indictment are incorporated
by reference as though fully set forth herein for the purpose of alleging criminal forfeitures
pursuant to Title 18, United States Code, Sections 981(a)(1)(C), 2428(a)(1), 2428(a)(2) and Title
28, United States Code, Section 2461. ;

2. Pursuant to Title 18, United States Code, Sections 981(a)(1)(C), 2428(a)(1),
2428(a)(2) and Title 28, United States Code, Section 2461, upon conviction of an offense in
violation of Title 18, United States Code, Section 2423(a), the defendant, ADRIAN PETTY, shall
forfeit to the United States of America any property that was involved in, used, or intended to be
used to commit or to facilitate the commission of such offense, or any property constituting or

derived from, any proceeds obtained, directly or indirectly, as the result of such offense, and any

property traceable to such property.

A True Bill,

Ry, Le Ait

FOREPERSON@ CL-7

STEPHEN R. KAUFMAN

Acting United States Attorney
PA ID No. 42108

 
